Citation Nr: 1544029	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  11-26 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Whether termination of the Appellant's death pension benefits based on excessive countable income, effective May 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 



INTRODUCTION

The Veteran had active service from July 1944 to June 1946.  The Appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Appellant requested a hearing before the Board.  A hearing was scheduled in August 2015.  Prior to the hearing, the Appellant's representative informed the Board that the Appellant was unable to attend the hearing, that she requested the hearing be cancelled, and that she did not desire that the hearing be rescheduled.  Accordingly, the Board finds the Appellant's hearing request is withdrawn.  See 38 C.F.R. § 20.702 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

A review of the record indicates that additional development is needed prior to adjudicating the Appellant's claim.  

The Appellant is the surviving spouse of a Veteran who had qualifying wartime service; as such, she is eligible for improved pension benefits, reduced by the amount of her countable income.  38 U.S.C.A. § 1541 (West 2014); 38 C.F.R. § 3.23 (2015).  Her improved pension benefit payments were terminated, effective May 1, 2010, on the grounds that her countable income had exceeded the maximum applicable rate.

In September 2011, subsequent to the Statement of the Case, the Appellant submitted an updated improved pension eligibility verification report and medical expenses report.  The Appellant's reported monthly income and medical expenses on these reports differed from the information reported on her August 2010 improved pension eligibility verification report and medical expenses report.  Specifically, she no longer reported $461 per month in retirement income, and she reported that effective September 2011 she had a $671 monthly increase in her combined Medicare and private health insurance premiums.  To date, the AOJ has not recalculated the Appellant's Income for VA Purposes (IVAP) or issued a supplemental statement of the case addressing the additional evidence.  In light of the evidence indicating a change in the Appellant's countable income, and her statements on her VA Form 9 indicating a desire for initial AOJ consideration, the Board finds that a remand is necessary for an updated calculation of the Appellant's IVAP and to provide initial AOJ consideration of the evidence.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Based upon review of the pertinent evidence of record, prepare an updated calculation of the Appellant's IVAP.  The IVAP must clearly detail and explain how all monthly assets, income, and expenses, and annualized assets, income, and expenses were calculated.

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Appellant and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if warranted.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




